Citation Nr: 1117101	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1991 to March 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Lousiana, which denied the Veteran's claims.

In a December 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an August 2010 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.

2.  The competent medical evidence of record supports a finding that the Veteran's fatigue is a symptom of his service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  The criteria for entitlement to service connection for fatigue are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and fatigue.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

Stegall Concerns

In December 2009, the Board remanded the case in order for VBA to provide the Veteran with appropriate VCAA notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VBA was also to obtain the Veteran's Social Security Administration records and schedule the Veteran for a VA examination to address his psychiatric disorder and fatigue claims.  The claims were then to be readjudicated.

The Board notes that the Veteran was provided with the requisite VCAA notice letter in January 2010 and his SSA records were obtained.  Additionally, as will be further discussed below, the Veteran was afforded VA examinations in February 2010 and March 2010 as to his pending claims.  Finally, the claims were readjudicated in the August 2010 SSOC.  

The Board recognizes that the February 2010 VA examination which addressed the fatigue claim did not specifically address each question proposed by the December 2009 Board remand instructions.  However, as will be discussed below, the VA examiner explicitly concluded that the Veteran's fatigue is a symptom of his already service-connected fibromyalgia.  Accordingly, the Board finds that the February 2010 VA examination is in substantial compliance with the remand instructions.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated March 2004.  The VCAA letter indicated that in order for service connection to be granted there must be evidence of an injury in military service or a disease that began in or was made worse during military service, or that there was an event in service that caused an injury or disease; a current physical or mental disability shown by medical evidence; and a relationship between the disability and an injury, disease, or event in military service.  The January 2010 VCAA letter also informed the Veteran of the requirements of secondary service connection.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the March 2004 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.
The March 2004 VCAA letter emphasized:  "You must give us enough information about your records so that we can request them from the person or agency that has them.  If the holder of the records declines to give us the records or asks for a fee to provide them, we'll notify you of the problem.  It's your responsibility to make sure that we receive all requested records that aren't in the possession of a Federal department or agency."  [Emphasis as in the original].

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until January 2010, years after the July 2004 RO decision that is the subject of this appeal.  Crucially, the Veteran's claims were readjudicated in the August 2010 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim]. The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
The Veteran was provided with Dingess notice in the January 2010 VCAA letter, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the January 2010 letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in the August 2010 SSOC, following the issuance of the January 2010 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and VA and private treatment records.  

The Veteran was most recently afforded VA examinations in February 2010 and March 2010 as to his pending claims with addendums issued in May 2010 and July 2010 as to the acquired psychiatric disability claim.  The VA examination reports and addendums reflect that the examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinions are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and he declined the option to testify at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.


1.  Entitlement to service connection for acquired psychiatric disorder, to include as due to an undiagnosed illness.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Section 1154 requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence which supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Board initially notes that the law and regulations pertaining to service connection for undiagnosed illnesses resulting from the Persian Gulf War service are not for application as to this claim.  As will be discussed below, the Veteran ahs a diagnosed acquired psychiatric disability, namely schizoaffective disorder and posttraumatic stress disorder (PTSD).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

The Veteran contends that he suffers from an acquired psychiatric disorder to include PTSD and schizoaffective disorder due to his military service.  See the Veteran's claim dated February 2004.

As to Hickson/38 C.F.R. § 3.304(f) element (1), current disability, treatment records show that the Veteran has been diagnosed with psychosis, not otherwise specified (NOS) and schizoaffective disorder.  See the VA treatment records dated September 2000and June 2004, and the VA examination reports dated February 2007 and March 2010.

The Veteran's evaluation and treatment records document significant disagreement as to whether the Veteran is diagnosed with PTSD.  In a December 2004 VA PTSD Intake Report, the examing physician diagnosed with PTSD in addition to schizoaffective disorder.  In rendering this diagnosis, the VA psychologist stated that "[a]fter Gulf War I, [the Veteran] started . . . reexperiencing symptoms around an incident in which his ammunition ship set fire.  His PTSD symptoms worsened and he began to experience depression and psychosis . . . He meets criteria for a schizoaffective disorder and PTSD."  A continuing diagnosis is documented in the Veteran's VA treatment records.  See the VA treatment records dated February 2005 and August 2005.  Additionally, the March 2010 VA examiner interviewed the Veteran, assessed his mental health history, and concluded that the Veteran "meets the criteria for PTSD."  

In contrast, the November 2004 VA examiner ruled out a diagnosis of PTSD:  "[t]he patient does not meet criteria A for PTSD, therefore he cannot be diagnosed with PTSD.  The experiences from his military years are simply woven into his psychotic process."  Additionally, in a May 2003 letter, Dr. D.M.S. stated that in rendering a  mental health diagnosis, "[t]his is somewhat difficult and I think information from his treating source would be helpful in establishing a diagnosis.  I didn't really get the sense he was malingering, although he seemed to perhaps over-dramatize some of his presentation.  He said he has been told he might have PTSD, but his history and presentation today don't seem compatible with that.  Psychotic disorder, NOS, seems the best impression from his evaluation today."  Similarly, the February 2007 VA examiner declined to diagnose the Veteran with PTSD:  "[V]eteran currently gives history consistent with PTSD but I am reluctant to add that diagnosis as Veteran's history as documented in his chart makes no mention of any PTSD symptoms prior to June of 2004." 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, in the opinion of the Board, the record lacks probative medical evidence sufficient to place at least in equipoise, or approximate balance, the Veteran's contention that he currently suffers from PTSD.  Therefore, the Board finds that Hickson/38 C.F.R. § 3.304(f) element (1) has been satisfied with respect to a current diagnosis of PTSD in addition to schizoaffective disorder and psychosis, NOS.  

With respect to Hickson/38 C.F.R. § 3.304(f) element (2), the Veteran's service treatment records do not document any in-service psychiatric complaints, treatment, or diagnoses.  The January 1993 service separation examination is absent documentation of any psychiatric abnormalties.  Moreover, the Veteran has not contended that he was diagnosed with a mental disorder until years after his March 1993 military discharge.  The earliest documented diagnosis of psychosis was not until 1999, six years after the Veteran's separation from service.  Accordingly, service connection may not be presumed.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

As to in-service injury/stressor(s), the Veteran has not contended that he served in combat.  Instead, he has asserted that he developed psychiatric problems as a result of combat readiness, watch duty, and his general naval experiences "[d]uring the months of being positioned on ship, loaded with nuermous amounts of ordinance" and became "very fearful" for his life.  See the Veteran's stressor statement dated March 2004.  He also asserted that the ship on which he was stationed, the U.S.S. PYRO, experienced electrical fires.  See id.  Moreover, the Veteran indicated that while the U.S.S. PYRO was docked in the Phillipines, a sniper began shooting in the vicinity of the ship.  See, e.g., the VA examination report dated November 2004.

The Board has considered the Veteran's statements and recognizes that his contentions are somewhat consistent with his record of service.  Notably, the Veteran's service personnel records document his service aboard the U.S.S. PYRO (AE-24), an ammunition ship, from August 1991 to March 1993.  Moreover, the Board has no reason to disbelieve the Veteran's contentions that someone fired a gun in the vicinity of the U.S.S. PYRO while it was stationed in the Phillipines as the Veteran's statements are somewhat supported by evidence that he submitted showing that the U.S.S. PYRO performed ordinance logistics operations in the Phillipines from April 1992 to June 1992.  Accordingly, the Board find that
, element (2) is arguably met to that extent.

Turning to crucial Hickson/38 C.F.R. § 3.304(f) element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In his November 2004 psychological examination report, the VA examiner indicated that "[t]he weight of the evidence shows that the patient had no mental illness while in the Navy and he was not ill until 1999.  The genetic loading is for schizophrenia, which is present in his father and his sibling . . . The severe mental illness involves fear and paranoia, and his current illness has reached into the past.  In short, the current psychotic illness has incorporated some fears from the past, but they are not related to the military service."

In contrast, in a November 2004 neuropsychology treatment note, the Veteran's treating psychologist diagnosed the Veteran with psychosis, NOS with depressive features, and opined that "[t]he veteran would appear to have experienced a prolongerd stress reaction following his discharge from the military, characterized primarily by chronic sleep disturbances.  However, over time, other psychopathology became more manifest, including elements of bipolar and possible schizophrenic type illness, on at least one or two occasions resulting in frank psychosis.  At the present time, the Veteran still manifests remnants of such illnesses . . . although the more blatant psychotic featuers apparently are being tempered somewhat at present by medications."  Additionally, as indicated above, in the December 2004 VA PTSD Intake Report, the evaluating psychologist diagnosed the Veteran with PTSD and schizoaffective disorder, which developed after he began reexperiencing experiences from the Gulf War.  

Similarly, the March 2010 VA examiner opined that the Veteran "meets full criteria of PTSD secondary to being exposed to sniper fire in the Phillipines while participating in an operation.  Citation is in C-file confirming that he participated in an 'ordinance logistics operation' in the Phillipines.  By his report, auditory hallucinations began during his service in the military.  No evidence of psychosis or impaired functioning pre-military.  Veteran also meets criteria for schizoaffective disorder that appears to have begun while in the military, progressing over the ensuing years after his discharge and necessitating hospitalization in 1999."  She further concluded, "[b]ased upon evidence from this exam, it is as likely as not that Veteran meets criteria for PTSD secondary to military trauma and schizoaffective disorder that began during his military service.  Symtoms are worsening progressively with time."  The examiner was asked to clarify her findings in an addendum dated May 2010.  Notably, she again concluded that "[b]ased upon information available to the examiner, although there is no record in the c-file, it is as likely as not that Veteran meets criteria for PTSD secondary to military trauma and schizoaffective disorder that began during his military service.  

The above-referenced medical opinions all appear to have been based upon thorough review of the record and thoughtful analyses of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Accordingly, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current acquired psychiatric disability is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, Hickson element (3), and thereby all three elements, has been satisfied.

In summary, the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder to include PTSD, psychosis, NOS, and schizoaffective disorder.  The benefit sought on appeal is therefore granted.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

Relevant law and regulations








ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for fatigue is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


